Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Non-Final Office Action is responsive to the communication received 12/23/2021.

Election/Restrictions
	Applicant has elected without traverse in the Reply filed on 12/23/2021 the following species: 
	A. the immunoglobulin transcript for a heavy chain immunoglobulin (claim 7)
	B. the antigen is a viral antigen (claim 11)
	C. the method with the steps using the step of isolating the B cell by flow cytometry of antibody-coated magnetic beads (claim 6)
		1. the B cell is isolated by antibody-coated magnetic beads (claim 6)
	D. the method without the steps using sequencing the library of hybridized polynucleic acids (claim 16)

The Election Requirements are deemed proper and are made FINAL.
Claims 1-16 are pending.
Claims 8, 14 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the Reply filed on 12/23/2021.
Claims 1-7, 9-13 and 15 are under examination in this Office Action.



Claim Rejections - 35 USC § 112 (New Matter)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112 (pre-AIA ):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.  Claims 2-7, 9-13 and 15 depend directly or indirectly from claim 1.

New claim 1 states "A method for functional analysis of biological cells, comprising: isolating into a monodisperse emulsion microdroplet a B cell; incubating the B cell with an antigen in the monodisperse emulsion microdroplet; introducing an aqueous solution containing a lysis reagent into said monodisperse emulsion microdroplet, thereby inducing lysis of the B cell; capturing RNA released from the B cell on a solid surface; and generating a library of hybridized polynucleic acids that comprise a transcript of an immunoglobulin and a transcript of an activation marker from the B cell."
Applicant has not shown where support is in the originally filed disclosure.  The closest support appears to be found in original claims 1 and 12 of the parent application 15920092.
At this location the claims state "1. A method for functional analysis of biological cells, comprising: isolating into a monodisperse emulsion microdroplet a single target cell from a plurality of target cell clones of a first cell type and one or more inducer cells from a plurality of inducer cell clones of a second cell type; incubating isolated cells in the monodisperse emulsion microdroplet, wherein the isolated cells comprise the single target cell and the one or more inducer cells; introducing an aqueous solution containing a lysis reagent into said monodisperse emulsion microdroplet, thereby inducing lysis of the isolated cells; capturing RNA released from the isolated cells on a solid surface; and generating a library of hybridized polynucleic acids that comprise a transcript from the isolated cells, wherein the hybridized polynucleic acids are indicative of transcriptional change in the single target cell after the step of incubating the isolated cells." and "12. The method of claim 1, wherein the first cell type is a library of cells that express antibodies."
The apparent support is not commensurate in scope with the current claim.  First, the disclosure contains a number of limitations that are not contained in the instant claim such as, "isolating into a monodisperse emulsion microdroplet a single target cell from a plurality of target cell clones of a first cell type and one or more inducer cells from a plurality of inducer cell clones of a second cell type", "incubating isolated cells in the monodisperse emulsion microdroplet, wherein the isolated cells comprise the single target cell and the one or more inducer cells", and "wherein the hybridized polynucleic acids are indicative of transcriptional change in the single target cell after the step of incubating the isolated cells".  Second, the new claim contains numerous limitations not found in the apparent support such as, "incubating the B cell with an antigen in the monodisperse emulsion microdroplet" and "generating a library of hybridized polynucleic acids that comprise a transcript of an immunoglobulin and a transcript of an activation marker from the B cell". 

Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Secondary considerations (objective evidence of nonobviousness): a) commercial success; b) long felt need; c) evidence of unexpected results; d) skepticism of experts; and e) copying.

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claims 1-7, 9-13 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Weitz et al. (10/22/2015) US Patent Application Publication 2015/0298091 A1 (hereinafter referred to as Weitz) in view of Hunicke-Smith et al. (05/21/2015) US Patent Application Publication 2015/0141261 A1 (hereinafter referred to as Hunicke-Smith).
	With regards to claim 1, Weitz teaches:
	a) as in claim 1, a method for functional analysis of biological cells, comprising: isolating into a monodisperse emulsion microdroplet a cell; introducing an aqueous solution containing a lysis reagent into said monodisperse emulsion microdroplet, thereby inducing lysis of the cell; capturing RNA released from the cell on a solid surface; and generating a library of hybridized polynucleic acids that comprise a transcript of the B cell (see Figure 1, Figure 2A, Figure 13A, Figure 14A, Figure 27, [0004] to [0028], [0057] to [0162] and Example 6).
Weitz does not explicitly teach:
	a) as in claims 1-7, 9-13 and 15, isolating a B cell; incubating the B cell with an antigen; generating a library of hybridized polynucleic acids that comprise a transcript of an immunoglobulin and a transcript of an activation marker from the B cell; wherein the B cell is a memory B cell; wherein the B cell is isolated from the peripheral blood cells; wherein the B cell is obtained from a patient; wherein the patient has recovered from viral infection; further comprising the step of isolating the B cell by flow cytometry or antibody-coated magnetic beads; wherein the immunoglobulin transcript is for a heavy chain immunoglobulin; wherein the activation marker is Ki-67; wherein the activation marker is a reporter engineered into the B cell; wherein the antigen comprises a viral protein; wherein the antigen is a recombinant inducer cell expressing the viral protein; wherein the viral protein is a glycoprotein of the Ebola virus or a domain of the glycoprotein; wherein the antigen is expressed by a recombinant inducer cell. 
	With regards to claims 1-7, 9-13 and 15, Hunicke-Smith teaches:
	a) as in claims 1-7, 9-13 and 15, isolating a B cell; incubating the B cell with an antigen; capturing RNA released from the B cell on a solid surface; and generating a library of hybridized polynucleic acids that comprise a transcript of an immunoglobulin and a transcript of an activation marker from the B cell; wherein the B cell is a memory B cell; wherein the B cell is isolated from the peripheral blood cells; wherein the B cell is obtained from a patient; wherein the patient has recovered from viral infection; further comprising the step of isolating the B cell by flow cytometry or antibody-coated magnetic beads; wherein the immunoglobulin transcript is for a heavy chain immunoglobulin; wherein the activation marker is Ki-67; wherein the activation marker is a reporter engineered into the B cell; wherein the antigen comprises a viral protein; wherein the antigen is a recombinant inducer cell expressing the viral protein; wherein the viral protein is a glycoprotein of the Ebola virus or a domain of the glycoprotein; wherein the antigen is expressed by a recombinant inducer cell (see Figure 3 to 4, Figures 6 to 10, [0005] to [0028], [0040] to [0060], Examples 3 to 5, Example 7, Example 10 and Example 12).
	One of ordinary skill in the art before the time of the effective filing date of the claimed invention would have had a reasonable expectation of success in arriving at the Applicant's invention as claimed with the above cited references before them.  Hunicke-Smith teaches the advantages of accurately determining the complete repertoires of immune receptors expressed in patients to identify the expression of two or more transcripts from individual cells at high throughput to determine the repertoires of VH or VL chains in lymphocyte subsets of relevance to particular disease states (see Figure 3 to 4, Figures 6 to 10, [0005] to [0028], [0040] to [0060], Examples 3 to 5, Example 7, Example 10 and Example 12).  One of ordinary skill in the art before the time of the effective filing date of the claimed invention would have recognized the advantages of substituting Hunicke-Smith's B cell for Weitz's immune cell to accurately determine the complete repertoires of immune receptors expressed in patients to identify the expression of two or more transcripts from individual cells at high throughput to determine the repertoires of VH or VL chains in lymphocyte subsets of relevance to particular disease states.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-7, 9-13 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent Number 11111490.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 1 is drawn to a method for functional analysis of biological cells, comprising: isolating into a monodisperse emulsion microdroplet a B cell; incubating the B cell with an antigen in the monodisperse emulsion microdroplet; introducing an aqueous solution containing a lysis reagent into said monodisperse emulsion microdroplet, thereby inducing lysis of the B cell; capturing RNA released from the B cell on a solid surface; and generating a library of hybridized polynucleic acids that comprise a transcript of an immunoglobulin and a transcript of an activation marker from the B cell and claim 1 in U.S. Patent Number 11111490 is drawn to a composition for droplet overlap extension RT-PCR (OE-RT-PCR) of transcripts in an inducer cell expressing a human T cell receptor (TCR) and an antigen presenting cell (APC) expressing a peptide:MHC complex, the composition comprising a TCR.alpha..beta. primer pool and a second probe, wherein: the TCR.alpha..beta. primer pool comprises (i) a plurality of universal primers for an .alpha. or .beta. constant region, wherein each of the universal primers comprises a first subsequence that is complementary to a transcript encoding an .alpha. or .beta. constant region of the TCR and a second subsequence that has an OE-RT-PCR linker sequence, and wherein the OE-RT-PCR linker sequence is an artificial linker sequence and is not homologous to any endogenous sequence, and wherein at least one of the universal primers comprises a sequence complementary to a transcript encoding an a constant region of the TCR and at least one of the universal primers comprises a sequence complementary to a transcript encoding a .beta. constant region of the TCR, wherein the plurality of universal primers comprise a primer comprising the sequence of SEQ ID NO: 20 or SEQ ID NO: 24; and (ii) a plurality of TCR V primers comprising a first subsequence that is complementary to a transcript encoding a V segment of the TCR and a second subsequence that has the OE-RT-PCR linker sequence, and the second probe of comprises a third subsequence that is complementary to a transcript encoding the peptide:MHC complex and a fourth subsequence that is complementary to the OE-RT-PCR linker sequence, wherein the universal primers and the second probe are configured for OE-RT-PCR amplification of a product containing a TCR polynucleotide and a peptide:MHC polynucleotide, wherein the plurality of TCR V primers comprise a primer comprising the sequence of SEQ ID NO: 17, 18, 19, 21, 22, or 23. 
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 11111490.

Claims 1-7, 9-13 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent Number 10329557.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 1 is drawn to a method for functional analysis of biological cells, comprising: isolating into a monodisperse emulsion microdroplet a B cell; incubating the B cell with an antigen in the monodisperse emulsion microdroplet; introducing an aqueous solution containing a lysis reagent into said monodisperse emulsion microdroplet, thereby inducing lysis of the B cell; capturing RNA released from the B cell on a solid surface; and generating a library of hybridized polynucleic acids that comprise a transcript of an immunoglobulin and a transcript of an activation marker from the B cell and claim 1 in U.S. Patent Number 10329557 is drawn to a method for functional analysis of biological cells, comprising: isolating into a monodisperse emulsion microdroplet a single target cell from a plurality of target cell clones of a first cell type and one or more inducer cells from a plurality of inducer cell clones of a second cell type; incubating isolated cells in the monodisperse emulsion microdroplet, wherein the isolated cells comprise the single target cell and the one or more inducer cells; introducing an aqueous solution containing a lysis reagent into said monodisperse emulsion microdroplet, thereby inducing lysis of the isolated cells; capturing RNA released from the isolated cells on a solid surface; and generating a library of hybridized polynucleic acids that comprise a transcript from the isolated cells, wherein the hybridized polynucleic acids are indicative of transcriptional change in the single target cell after the step of incubating the isolated cells.
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 10329557.

Claims 1-7, 9-13 and 15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 16-18 and 33 of copending Application Number 16414548.
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 1 is drawn to a method for functional analysis of biological cells, comprising: isolating into a monodisperse emulsion microdroplet a B cell; incubating the B cell with an antigen in the monodisperse emulsion microdroplet; introducing an aqueous solution containing a lysis reagent into said monodisperse emulsion microdroplet, thereby inducing lysis of the B cell; capturing RNA released from the B cell on a solid surface; and generating a library of hybridized polynucleic acids that comprise a transcript of an immunoglobulin and a transcript of an activation marker from the B cell and claim 16 in copending Application Number 16414548 is drawn to a composition comprising a library of hybridized polynucleic acids, wherein the hybridized polynucleic acids comprising a plurality of transcripts isolated and captured from a single target cell, wherein the single target cell was isolated in a microdisperse emulsion microdroplet and then incubated with one or more inducer cells in the microdisperse emulsion microdroplet, and wherein the hybridized polynucleic acids are indicative of transcriptional change in the single target cell after incubation with the one or more inducer cells. 
Therefore, the present claims are obvious in view of the claims of the copending Application Number 16414548.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639